481 Pa. 20 (1978)
391 A.2d 1295
BUTLER AREA SCHOOL DISTRICT
v.
BUTLER EDUCATION ASSOCIATION, an Unincorporated Association, Barbara J. Bishop, Individually and as President of Butler Education Association, John Bedford, Individually and as Vice President of Butler Education Association, Beverly A. Antis, Individually and as Secretary of Butler Education Association, Robert J. Straney, Individually and as Chairman of the negotiating team of Butler Education Association, Paul Hudock, Individually and as a member of negotiating team of Butler Education Association, and all other unnamed teachers and professional employees employed by Butler Area School District who are members of Butler Education Association, Appellants,
Commonwealth of Pennsylvania, Intervenor-Appellant (two cases).
Supreme Court of Pennsylvania.
Argued September 21, 1978.
Decided September 22, 1978.
*21 Ronald N. Watzman, Daniel R. Delaney, Pittsburgh, for Butler Ed. Ass'n.
Robert P. Kane, Atty. Gen., Paul Schilling, Deputy Atty. Gen., Jack G. Handler, Harrisburg, for Com. of Pa.
Charles E. Dillon, Thomas W. King, III, Dillon, McCandless, King & Kemper, Butler, for Butler Area School Dist.
Leonard M. Sagot, Thomas W. Jennings, Philadelphia, for amicus curiae Pa. Federation of Teachers, AFT, AFL-CIO.
Jerome H. Gerber, James L. Cowden, Harrisburg, for amicus curiae Pa. AFL-CIO.
Michael I. Levin, Harrisburg, for amicus curiae Pa. School Boards Ass'n.

OPINION OF THE COURT
PER CURIAM:
The Court of Common Pleas of Butler County ruled that the Public Employe Relations Act of July 23, 1970, P.L. 563, 43 P.S. § 1101 et seq., was unconstitutional in so far as it provides for the right to strike by teachers. This ruling was improvident, Wiegand v. Wiegand, 461 Pa. 482, 337 A.2d 256 (1975), and is declared of no effect.
*22 Since the other issues posed by these appeals are now moot, the appeals are dismissed.
Each party to pay own costs.